Order entered September 22, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01658-CV

                               SULMA GONZALES, Appellant

                                                V.

          THE DALLAS COUNTY APPRAISAL DISTRICT, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-09665

                                            ORDER
       Before the Court is pro se appellant’s September 16, 2014 third motion for an extension

of time to file a brief and appellees’ response in opposition. Appellant’s brief was originally due

on July 11, 2014. On July 2, 2014, the Court granted appellant’s first motion for an extension

giving her to August 10, 2014 to file a brief. On August 19, 2014, we granted appellant’s second

motion for an extension and extended the deadline to September 18, 2014. In that order, we

cautioned appellant that failure to file a brief by that date may result in dismissal of the appeal

for want of prosecution.

       In her third motion, appellant has informed the Court that she “has not been able to even

begin to work on the brief.” She requests an extension of forty-five to sixty days. We DENY

appellant’s motion.
       On the Court’s own motion, we ORDER appellant to file a brief ON OR BEFORE

OCTOBER 13, 2014. We CAUTION appellant that failure to file a brief ON OR BEFORE

OCTOBER 13, 2014 will result in dismissal of her appeal for want of prosecution without

further notice. See TEX. R. APP. P. 38.8(a)(1).

                                                  /s/   CRAIG STODDART
                                                        JUSTICE